Title: From Abigail Smith Adams to John Quincy Adams, 15 October 1817
From: Adams, Abigail Smith
To: Adams, John Quincy


				
					My dear Son
					Quincy october 15th 1817
				
				The president has thought it Safe for the Students to assemble at Cambridge upon fryday last, and George has followd yesterday. we Shall miss his Society much. he has been company for his Grandfather Since Louissa has been Sick—I hope he is properly imprest, with the necessity of arduous application—John and Charles appear to like their Preceptor very well and perform their lessons I am told, to his Satisffaction, as yet they have returnd on Sunday Evenings—when the weather becomes bad, I Shall advise them to remain in Town, but they seem to look forward to their Saturdays visit to Quincy as their Reward for a weeks application—I am glad they feel that attachment to Home—The weather became So cold that I thought it best for George to have a pr of woolen panteloons, least a fit of Rheumatism Should be the concequence—and his Surtout Coat was torn & worn So much as to make it proper for him to have a new one—I had his old one mended so that it will Serve him upon common occasions, and save his new one—His uncle took him to a Tailor in Boston, who made them for him. he was desirious that I Should Say, that I thought them necessary, which I did, to Scren him from his Fathers saying “These Boys will Ruin me” being conscious that he had been very expensive to you in the year past—I know that on the one hand, while you would wish to have habits of Economy instilld into your Children, you would not have them curtaild or feel mortified & deprest for want of a proper appearence, and allowence—To John & Charles I give a quarter of a dollor pr week, which Satisfies them—.The Galen has arrived and I have Sent the Keys to mr Cruft—I have not heard whether the Trunks are yet out—George desires that his may be brought to Quincy—I Shall Send for them—I Shall hope you will feel more at your ease when you get setled at housekeeping—and when the duties of your office become more familiar to you good and confidential assistants are very essential to you. I hope you will find Such—and be enabled to discharge your trust with ability and to your own Satisffaction and that of the public—If the duties are too arduous too numerous, and too complicated, I hope Congress will divide them, by establishing a Home Department—I inclose a Letter from mr Jefferson which should have accompanied the pamphlet. in order to judge of the whole you will return the Letter. I also Send you the one you asked me for—I Shall not write to mrs Adams by this mail, tho I have to acknowledge her Letter this day received of the 7th of october one to your Father of the same date from you, and one to George which I have Sent him—My Love to mrs Adams and all her Sisters—the weather here is extreemly dry, rather cold—we have had Seven Frosts the corn was however too ripe to be injured by it—Susan writes me from Utica that they have had incessant rains there. Louissa remains very weak and feeble—the rest of the Family well—affectionatly your Mother
				
					A Adams
				
				
			